 

FOOT LOCKER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(Amended and Restated as of January 1, 2005)

 

1.

Purpose.

 

The purpose of this Plan is to provide supplemental retirement, death and
disability benefits to, or in respect of, certain corporate officers and certain
other key employees of the Company and its Affiliates as part of an integrated
executive compensation program which is intended to assist the Company and its
Affiliates in attracting, motivating and retaining key employees of superior
ability, industry and loyalty. Benefits under this Plan are based on incentive
awards relating to Company performance against target goals. This Plan was
originally effective for fiscal years of the Company commencing on or after
January 28, 1996 and is amended and restated in the current form as of January
1, 2005 to among other things, comply with the requirements of Code Section 409A
and the guidance issued thereunder.

 

2.

Definitions.

 

Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below:

 

 

(a)

"Account" shall mean an unfunded bookkeeping account maintained for the
Participant under the Plan.

 

 

(b)

"Affiliate" shall mean the Company and any entity affiliated with the Company
within the meaning of Code Section 414(b) with respect to controlled group of
corporations, Code Section 414(c) with respect to trades or businesses under
common control with the Company, Code Section 414(m) with respect to affiliated
service groups, and any other entity required to be aggregated with the Company
under Section 414(o) of the Code. No entity shall be treated as an Affiliate for
any period during which it is not part of the controlled group, under common
control or otherwise required to be aggregated under Code Section 414.

 

 

(c)

"Award" shall mean the total annual incentive award as determined by a
percentage of Salary and Bonus, depending upon the Company's actual performance
measured against targeted performance.

 

 

(d)

"Beneficiary" shall mean the individual designated by the Participant, on a form
acceptable by the Committee, to receive benefits payable under this Plan in the
event of Participant's death. If no Beneficiary is designated, the Participant's
Beneficiary shall be his or her spouse, or if the Participant

 

--------------------------------------------------------------------------------



is not married or is not survived by a spouse, the Participant's estate.

 

 

(e)

"Board" shall mean the Board of Directors of the Company.

 

 

(f)

"Bonus" shall mean an amount equal to the bonus earned by a Participant for a
Plan Year under the Company's Annual Incentive Compensation Plan or such other
annual bonus plan or program that may then be applicable to a Participant and
shall exclude any amounts paid pursuant to a severance program or policy of the
Employer. Nothing herein guarantees a Bonus payment to a Participant. The
determination of a Participant's Bonus shall be governed by the policies of the
Employer.

 

 

(g)

"Cause" shall mean (with regard to the Participant's Termination of Employment
with the Control Group): (i) with regard to any member of the Control Group or
any of such member's assets or business, the refusal or willful failure by the
Participant to substantially perform his or her duties, (ii) with regard to any
member of the Control Group or any of such member's assets or business, the
Participant's dishonesty, willful misconduct, misappropriation, breach of
fiduciary duty or fraud, or (iii) the Participant's conviction or plea of guilty
or nolo contendre of a felony (other than a traffic violation) or any other
crime involving, in the sole discretion of the Committee, moral turpitude.

 

 

(h)

“Change in Control” shall mean the occurrence of any of the following:
(A) the making of a tender or exchange offer by any person or entity or group of
associated persons or entities (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)) (a
"Person") (other than the Company or any of its subsidiaries, any trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, or any company owned, directly or indirectly, by the shareholders of
the Company in substantially the same proportions as their ownership of Common
Stock of the Company), for shares of the Company’s Common Stock pursuant to
which purchases are made of securities representing more than fifty percent
(50%) of the total combined voting power of the Company’s then issued and
outstanding voting securities;



 

(B) the merger or consolidation of the Company with, or the sale or disposition
of all or Substantially All of the Assets of the Company to, any Person other
than (a) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) fifty percent (50%) or more of the combined
voting power of the voting securities of the Company or such surviving or parent
entity outstanding immediately after such merger or consolidation; or (b) a
merger or

 

--------------------------------------------------------------------------------



capitalization effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly (as determined under Rule 13d-3 promulgated under the
Exchange Act), of securities representing more than the amounts set forth in (C)
below;

 

(C) the acquisition of direct or indirect beneficial ownership (as determined
under Rule 13d-3 promulgated under the Exchange Act), in the aggregate, of
securities of the Company representing thirty-five percent (35%) or more of the
total combined voting power of the Company’s then issued and outstanding voting
securities by any Person (other than the Company or any of its subsidiaries, any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or any company owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of
Common Stock of the Company) acting in concert; or

 

(D) (i) the approval by the shareholders of the Company of any plan or proposal
for the complete liquidation or dissolution of the Company or for the sale of
all or Substantially All of the Assets of the Company; or (ii) during any period
of not more than two (2) consecutive years, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into agreement with the Company to effect
a transaction described in clause (i)) whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof.

 

Notwithstanding the foregoing, the definition of Change in Control is intended
to comply with definitions of a change in control event set forth in Section
409A.

 

 

(i)

"Code" shall mean the Internal Revenue Code of 1986, as amended and as hereafter
amended from time to time.

 

 

(j)

"Committee" shall mean the Compensation and Management Resources Committee of
the Board.

 

 

(k)

"Company" shall mean Foot Locker, Inc., a New York corporation, and any
successor by merger, consolidation or transfer of assets.

 

 

(l)

"Competition" shall mean the (i) participating, directly or indirectly, as an
individual proprietor, stockholder, officer, employee, director, joint

 

--------------------------------------------------------------------------------



venturer, investor, lender, or in any capacity whatsoever (within the United
States of America, or in any country where any of the Participant's former
Employing Members (as defined below) of the Control Group does business) in a
business in competition with any business conducted by any member of the Control
Group for, or with regard to, which the Participant worked, or had confidential
information with regard to, at any time (the "Employing Member"), provided,
however, that such participation shall not include (A) the mere ownership of not
more than one percent (1%) of the total outstanding stock of a publicly held
company; (B) the performance of services for any enterprise to the extent such
services are not performed, directly or indirectly, for a business in which any
of a Participant's Employing Members of the Control Group is engaged; or (C) any
activity engaged in with the prior written approval of the Board or the
Committee; or (ii) intentional recruiting, soliciting or inducing, of any
employee or employees of the Control Group to terminate their employment with,
or otherwise cease their relationship with the former employing members of the
Control Group where such employee or employees do in fact so terminate their
employment. If the restriction set forth in this subsection is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend over the maximum period of
time, range of activities or geographic area as to which it may be enforceable.

 

 

(m)

"Confidentiality" shall mean a Participant's requirement not to communicate or
disclose to any unauthorized person, or use for the Participant's own account,
without the prior written consent of the Board, any proprietary processes, or
other confidential information of the Employer concerning their business or
affairs, accounts or customers, it being understood, however, that the
obligations of this section shall not apply to the extent that the aforesaid
matters (a) are disclosed in circumstances in which the Participant is legally
required to do so and the Participant gives the Company prior written notice
before doing so, or (b) become generally known to and available for use by the
public other than by the Participant's wrongful act or omission.

 

 

(n)

"Control Group" shall mean the Company and its Affiliates.

 

 

(o)

"Disability" shall mean a Participant's condition which causes him or her to
receive benefits under either (i) the Social Security Act or (ii) a long term
disability plan maintained by the Employer.

 

 

(p)

"Employee" shall mean any officer, member of senior management or other key
employee employed by an Employer.

 

 

(q)

"Employer" shall mean the Company and any Affiliate which has

 

--------------------------------------------------------------------------------



adopted this Plan.

 

 

(r)

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

 

(s)

"Individual Target Award" shall mean the targeted incentive award for a Plan
Year specified by the Committee as provided in Section 4 hereof.

 

 

(t)

"Participant" shall mean any Employee determined by the Committee to be eligible
to participate in the Plan.

 

 

(u)

"Plan" shall mean the Foot Locker Supplemental Executive Retirement Plan.

 

 

(v)

"Plan Year" shall mean a fiscal year of the Company.

I

 

(w)

"Retirement" shall mean separation from service with the Control Group on or
after the date that the Participant’s age added together with his or her Years
of Service equals or exceeds the sum of sixty-five (65).

 

 

(x)

"Salary" shall mean a Participant's base monthly cash compensation rate for
services paid by the Employer to the Participant at the time of his or her
Termination of Employment. Salary shall not include commissions, bonuses,
overtime pay, incentive compensation, amounts paid pursuant to a severance
program or policy of the Employer, benefits paid under any qualified plan, any
group medical, dental or other welfare benefit plan, noncash compensation or any
other additional compensation, but shall include amounts reduced pursuant to a
Participant's salary reduction agreement under Sections 125, 132(f) or 401(k) of
the Code (if any) or a nonqualified elective deferred compensation arrangement
to the extent that in each such case the reduction is to base salary.

 

 

(y)

“Section 409A” shall mean Section 409A of the Code including the regulations
issued thereunder by the Department of the Treasury.

 

 

(z)

“Specified Employee” shall have the meaning set forth in Section 409A as
determined on the date of Termination of Employment in accordance with
procedures established by the Company and consistent with Section 409A.

 

 

(aa)

“Substantially All of the Assets of the Company” shall mean at least 66 percent
of the total gross fair market value of the assets of the Company immediately
prior to the acquisition by a non-related third party.

 

 

(bb)

"Termination of Employment" shall mean separation from service with the Control
Group in accordance with Section 409A for any reason,

 

--------------------------------------------------------------------------------



including, but not limited to Retirement, death, Disability, resignation or
dismissal with or without Cause; provided, however, that if an Employer is no
longer a member of the Control Group and the Participant is transferred in
connection with the sale of the assets of an Employer and the successor assumes
the obligations hereunder in accordance with Section 16 hereof, a Termination of
Employment shall not occur until termination of employment with the new control
group.

 

  (cc) "Year of Service" shall mean each twelve (12) consecutive month period
commencing on the Employee's date of hire by the Employer and each anniversary
thereof in which the Employee is paid by the Employer for the performance of
full-time services as an Employee. For purposes of this section, full-time
services shall mean that the Employee is employed for at least thirty (30) hours
per week. A Year of Service shall include any period during which an Employee is
not working due to disability, leave of absence or layoff so long as he or she
is being paid by the Employer (other than through any employee benefit plan). A
Year of Service also shall include service in any branch of the armed forces of
the United States by any person who is an Employee on the date such service
commenced, but only to the extent required by applicable law.

 

 

3.

Eligibility and Participation.

 

No person shall be entitled to any Award under this Plan for any Plan Year
unless the Committee sets an Individual Target Award for such person for that
Plan Year. The Committee may determine those Employees who shall be Participants
at any time and from time to time, in its sole discretion and, at any time, the
Committee, subject to the provisions of Section 18, may exclude any Participant
from further participation in the Plan.

 

4.

Individual Target Award.

 

For each Participant for each Plan Year, the Committee may specify a targeted
incentive award. The Individual Target Award consists of a percentage of Salary
and Bonus. Such percentage shall be based on Company performance against target.
Achievement of target shall result in an eight percent (8%) credit to the
Participant's Account. Such percentage shall decrease in direct proportion to
the percentage of Company performance below target, but not below four percent
(4%), and increase in direct proportion to Company performance above target, but
not above twelve percent (12%). Establishment of an Individual Target Award for
an Employee for a Plan Year shall not imply or require that the same level
Individual Target Award (if any such award is established by Committee for the
relevant Employee) be set for any subsequent Plan Year.

 

--------------------------------------------------------------------------------





5.

Calculation of Benefit.

 

The Award credited on a Participant's behalf, calculated in accordance with
Section 4 hereof, shall be credited to the Participant's Account. A
Participant's Account shall accrue simple interest at a rate of six percent (6%)
per annum.

 

6.

Payment.

 

(a)          Payment of an Award under the Plan is based on the Company's
unfunded obligation to pay. If a Participant incurs a Termination of Employment
for Cause, the Participant shall not receive any payments under this Plan.
Subject to the preceding sentence and Sections 6(c), 7 and 8 hereof, payment of
an Award shall be made as follows:

 

(i)          Retirement. In the event of the Participant’s Retirement, amounts
credited to a Participant's Account shall be paid in twelve (12) quarterly
substantially equal installments in arrears on the first day of each calendar
quarter commencing as soon as administratively feasible following such
Participant’s Retirement. Notwithstanding the foregoing, amounts payable
pursuant to this Section 6(a)(i) to a Participant who is a Specified Employee
during the first six (6) months following such Participant’s Retirement shall be
delayed during the six (6) month period following such Participant’s Retirement
and shall commence to be paid on the first day of the calendar quarter which
occurs following such six (6) month period and the first such payment shall
include any quarterly installment delayed due to the foregoing provision.
Amounts payable pursuant to this Section 6(a)(i) after the six (6) month period
following a Specified Employee’s Retirement shall be paid as originally
scheduled without regard to the six (6) month delay.

 

(ii)         Change in Control. In the event that the Plan is terminated upon a
Change in Control, amounts credited as of the date of termination of the Plan to
the Accounts of all Participants, whether or not in pay status, shall be made in
a lump sum in accordance with Section 18(b) hereof and the requirements of
Section 409A. For purposes of this section the Participants’ Accounts shall
include the Individual Target Award for the year in which the Plan termination
occurs based on Company performance at target, prorated to the Plan termination
date.

 

(iii)       Other Plan Terminations. In the event that the Plan is terminated
for any reason other than a Change in Control, payment shall be made in a lump
sum to the Participants in accordance with Section 18(b) hereof and the
requirements of Section 409A.

 

(b)          A Participant shall only be entitled to receive the remainder of
any installment payments payable on his or her behalf, if the Participant does
not engage in Competition during employment or during the one (1) year period
following his or her Retirement and does not violate his or her obligation with
regard to Confidentiality at any

 

--------------------------------------------------------------------------------



time. The remainder of a Participant's installment payments shall be immediately
forfeited in the event of the Participant's Competition during employment or
during the one (1) year period following his or her Retirement or violation of
his or her obligation with regard to Confidentiality at any time.

 

(c)          Solely with respect to 2005, the Committee, in its sole discretion,
may select one (or more) Participants who have attained at least age 55 and
whose Termination of Employment occurs during 2005 to be eligible to receive
payment. All distributions shall be made solely during 2005 and shall be subject
to such terms and conditions as the Committee may specify consistent with the
requirements of the Plan, Section 409A and Internal Revenue Service Notice
2005-1 (as permitted by proposed Treasury regulations issued under Section
409A). The Committee shall be permitted to adopt such rules and regulations as
it may, in its discretion, deem necessary or desirable to administer the
provisions of this Section 6(c). A Participant who terminates participation in
this Plan pursuant to this Section 6(c) shall not be permitted to re-commence
participation in this Plan.

 

7.

Death or Disability of a Participant.

 

(a) In the event of the death of a Participant, whether before or after
Retirement, the balance, if any, of the Participant's Account shall be paid to
the Participant's Beneficiary in a lump sum as soon as administratively feasible
following the Participant's death.

 

(b) In the event of the Disability of a Participant prior to Participant's
Retirement, the balance, if any, of the Participant's Account shall be
distributed to the Participant in a lump sum as soon as administratively
feasible following his or her Termination of Employment due to Disability.
Notwithstanding the foregoing, with respect to a Specified Employee, any
payments required to be made pursuant to this Section 7(b) within the six (6)
month period following the Participant’s Termination of Employment (other than
in the case of death or a “disability” as defined in Code Section
409A(a)(2)(C)(i) or (ii)) shall be delayed and paid in a lump sum on the day
immediately following the expiration of such six (6) month period.

 

8.

Termination of Employment Before Retirement.

 

Subject to Section 18(c) hereof, in the event a Participant incurs a Termination
of Employment prior to his or her Retirement, the Participant shall not receive
any payments under this Plan and shall forfeit his or her right to any benefits
hereunder.

 

9.

Claims Procedure.

 

Any claim by a Participant or Beneficiary ("Claimant") with respect to
eligibility, participation, contributions, benefits or other aspects of the
operation of the Plan shall be made in writing to the Secretary of the Company
or such other person designated by the

 

--------------------------------------------------------------------------------



Committee from time to time for such purpose. If the designated person receiving
a claim believes, following consultation with the Chairman of the Committee,
that the claim should be denied, he or she shall notify the Claimant in writing
of the denial of the claim within ninety (90) days after his or her receipt
thereof (this period may be extended an additional ninety (90) days in special
circumstances and, in such event, the Claimant shall be notified in writing of
the extension). Such notice shall (a) set forth the specific reason or reasons
for the denial making reference to the pertinent provisions of the Plan or of
Plan documents on which the denial is based, (b) describe any additional
material or information necessary to perfect the claim, and explain why such
material or information, if any, is necessary, (c) inform the Claimant of his or
her right pursuant to this Section 9 to request review of the decision, and (d)
a statement of the Claimant’s right to bring a civil action under Section 502(a)
of the ERISA following an adverse determination on review.

 

A Claimant may appeal the denial of a claim by submitting a written request for
review to the Committee, within sixty (60) days after the date on which such
denial is received. Such period may be extended by the Committee for good cause
shown. The claim will then be reviewed by the Committee. A Claimant or his or
her duly authorized representative may (i) upon request and free of charge, be
provided with reasonable access to, and copies of, relevant documents, records
and other information relevant to the Claimant’s claim, and (ii) submit written
comments, documents, records and other information relating to the claim. The
review of the claim determination shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial claim determination. If the Committee deems it
appropriate, it may hold a hearing as to a claim. If a hearing is held, the
Claimant shall be entitled to be represented by counsel. The Committee shall
decide whether or not to grant the claim within sixty (60) days after receipt of
the request for review, but this period may be extended by the Committee for up
to an additional sixty (60) days in special circumstances. Written notice of any
such special circumstances shall be sent to the Claimant. The decision on review
shall be in writing and shall include (i) the specific reason or reasons for the
decision, with references to the specific Plan provisions on which the
determination is based, (ii) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim and (iii) a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA. Any claim not decided upon in the required time period shall be deemed
denied. All interpretations, determinations and decisions of the Committee with
respect to any claim shall be made in its sole discretion based on the Plan and
other relevant documents and shall be final, conclusive and binding on all
persons.

 

10.

Construction of Plan.

 

Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Employer and the Participants, their
Beneficiaries or any other person. Any funds which may be invested under the
provisions of this Plan shall

 

--------------------------------------------------------------------------------



continue for all purposes to be part of the general funds of the Employer and no
person other than the Employer shall by virtue of the provisions of this Plan
have any interest in such funds. To the extent that any person acquires a right
to receive payments from the Employer under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer. If the
Company decides to establish any advance accrued reserve on its books against
the future expense of benefits payable hereunder, or if the Company is required
to fund a trust under this Plan, such reserve or trust shall not under any
circumstances be deemed to be an asset of the Plan.

 

11.

Minors and Incompetents.

 

In the event that the Committee finds that a Participant is unable to care for
his or her affairs because of illness or accident, then benefits payable
hereunder, unless claim has been made therefor by a duly appointed guardian,
committee, or other legal representative, shall be paid at such time or times as
would otherwise be paid to the Participant pursuant to the terms of the Plan to
such person or persons as the Committee shall determine in its sole discretion
is or are appropriate and such payment shall be a complete discharge of all
liability for any payments or benefits to which such Participant was or would
have been otherwise entitled under this Plan. Any payments to a minor from this
Plan may be paid by the Committee in its sole and absolute discretion (a)
directly to such minor; (b) to the legal or natural guardian of such minor; or
(c) to any other person, whether or not appointed guardian of the minor, who
shall have the care and custody of such minor. The receipt by such individual
shall be a complete discharge of all liability under the Plan therefor.

 

12.

Administration of the Plan.

 

The Plan shall be administered by the Committee. The Committee (or its delegate)
shall have the exclusive right, power, and authority, in its sole and absolute
discretion, to administer, apply and interpret the Plan and any other Plan
documents and to decide all matters arising in connection with the operation or
administration of the Plan. Without limiting the generality of the foregoing,
the Committee shall have the sole and absolute discretionary authority: (a) to
take all actions and make all decisions with respect to the eligibility for, and
the amount of, benefits payable under the Plan; (b) to formulate, interpret and
apply rules, regulations and policies necessary to administer the Plan in
accordance with its terms; (c) to decide questions, including legal or factual
questions, relating to the calculation and payment of benefits under the Plan;
(d) to resolve and/or clarify any ambiguities, inconsistencies and omissions
arising under the Plan or other Plan documents; (e) to decide for purposes of
paying benefits hereunder, whether, based on the terms of the Plan, a
Termination of Employment is for Cause; and (f) except as specifically provided
to the contrary in Section 9, to process and approve or deny benefit claims and
rule on any benefit exclusions. All determinations made by the Committee (or any
delegate) with respect to any matter arising under the Plan and any other Plan
documents shall be final, binding and conclusive on all parties.

 

--------------------------------------------------------------------------------





Decisions of the Committee shall be made by a majority of its members attending
a meeting at which a quorum is present (which meeting may be held
telephonically) or by written action in accordance with applicable law. All
decisions of the Committee on any question concerning the interpretation and
administration of the Plan shall be final, conclusive and binding upon all
parties.

 

No member of the Committee and no officer, director or employee of the Company
or any other Affiliate shall be liable for any action or inaction with respect
to his or her functions under the Plan unless such action or inaction is
adjudged to be due to gross negligence, willful misconduct or fraud. Further, no
such person shall be personally liable merely by virtue of any instrument
executed by him or her or on his or her behalf in connection with the Plan.

 

Each Employer shall indemnify, to the full extent permitted by law and its
Certificate of Incorporation and By-laws (but only to the extent not covered by
insurance) its officers and directors (and any employee involved in carrying out
the functions of such Employer under the Plan) and each member of the Committee
against any expenses, including amounts paid in settlement of a liability, which
are reasonably incurred in connection with any legal action to which such person
is a party by reason of his or her duties or responsibilities with respect to
the Plan (other than as a Participant), except with regard to matters as to
which he or she shall be adjudged in such action to be liable for gross
negligence, willful misconduct or fraud in the performance of his or her duties.

 

13.

Limitation of Rights.

 

Nothing contained herein shall be construed as conferring upon an Employee the
right to continue in the employ of the Employer as an Participant or in any
other capacity or to interfere with the Employer's right to discharge him or her
at any time for any reason whatsoever.

 

14.

Payment Not Salary.

 

Any amounts payable under this Plan shall not be deemed Salary or other
compensation to the Employee for the purposes of computing benefits to which he
or she may be entitled under any pension plan or other arrangement of the
Employer for the benefit of its Employees.

 

15.

Withholding.

 

The Employer shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any obligations it may have to withhold federal, state
or local income or other taxes incurred by reason of payments or accrual
pursuant to this Plan. In lieu thereof, the Employer shall have the right to
withhold the amount of such taxes from any other sums due or to become due from
the Employer to the Participant upon such terms and conditions as the Committee
may prescribe.

 

--------------------------------------------------------------------------------



 

16.

Assignment.

 

This Plan shall be binding upon and inure to the benefit of the Employer, its
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives. In addition to any obligations imposed
by law upon any successor of the Employer, the Employer shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or all or Substantially
All of the Assets of the Employer to expressly assume and agree in writing to
assume the obligations under this Plan to the same extent that the Employer
would be responsible if no such succession had taken place. In the event that
the Employer sells all or Substantially All of the Assets of its business and
the acquiror of such assets assumes the obligations hereunder, the Employer
shall be released from any liability imposed herein and shall have no obligation
to provide any benefits payable hereunder.

 

17.

Non-Alienation of Benefits.

 

The benefits payable under this Plan shall not be subject to alienation,
transfer, assignment, garnishment, execution or levy of any kind, and any
attempt to cause any benefits to be so subjected shall not be recognized.

 

18.

Amendment or Termination of Plan.

 



 

(a)          The Board may amend this plan from time to time in any respect.

 

(b)          The Board may terminate the Plan in its entirety and make payment
to the Participants following termination of the Plan only upon the following
circumstances:

 

(i)          within the thirty (30) days preceding or the twelve (12) months
following a Change in Control of the Company, to the extent required by Section
409A, if and only if all other nonqualified deferred compensation plans (as
determined under Section 409A) maintained by the Employer are terminated and
that all participants under such plans are required to receive all amounts
deferred under such plans within twelve (12) months of the date of termination
of the plans;

 

(ii)        no earlier than twelve (12) months and no later than twenty-four
(24) months following termination of the Plan, to the extent required by Section
409A, if and only if all other nonqualified deferred compensation plans (as
determined under Section 409A) maintained by the Employer are terminated and no
such plan is adopted within the five (5) year period following such plan
termination;

 

(iii)       within the twelve (12) month period following a bankruptcy court’s
approval of a petition for bankruptcy under Chapter 11 of the United States
Bankruptcy Code; or

 

--------------------------------------------------------------------------------





 

(iv)       such other event permitted under Section 409A.

 

In the event of termination of the Plan under this Section 18(b), the Employer
shall distribute to each Participant the balance of his or her Account as of the
date of termination in accordance with the provisions of Section 6(a) hereof and
shall have no further obligation hereunder.

 

(c)         At any time other than the circumstances set out in Section
18(b)(i)-(iv) above, the Board may terminate the Plan. In such event, the
Accounts of any Participant who is eligible for Retirement, as defined herein,
at the time of the Plan's termination shall be frozen and, following such
Participant’s Termination of Employment, the balance of his or her Account shall
be distributed to him or her in accordance with the payment provisions of
Section 6(a) hereof, and the Employer shall have no further obligation
hereunder. In the event of the Plan's termination under this Section 18(c), the
Account of any Participant who is not eligible for Retirement at the time of the
Plan’s termination shall be forfeited, and such Participant shall have no rights
hereunder.

 

(d)        At any time, the Board may exclude any Participant from further
participation in the Plan. Any such action by the Board with respect to the Plan
shall be binding on the Employer and Employee. Except as otherwise specifically
provided herein, in no event shall any termination, amendment or change of the
Plan reduce the Account balance hereunder accrued through the date of such
termination, amendment or change, based on service and compensation through such
date of termination, amendment or change.

 

19.

Non-Exclusivity.

 

The adoption of the Plan by the Employer shall not be construed as creating any
limitations on the power of the Employer to adopt such other supplemental
retirement income arrangements as it deems desirable, and such arrangements may
be either generally applicable or limited in application.

 

20.

Severability.

 

Should any provisions of the Plan be deemed or held to be unlawful or invalid
for any reason, such fact shall not adversely affect the other provisions of the
Plan unless such determination shall render impossible or impracticable the
functioning of the Plan, and in such case, an appropriate provision or
provisions shall be adopted so that the Plan may continue to function properly.
If it is determined by a court of competent jurisdiction in any state that any
restriction herein with respect to Competition or Confidentiality is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by applicable state law.

 

--------------------------------------------------------------------------------





21.

Section 409A.

 

The Plan is intended to comply with Section 409A and all provisions hereof shall
be construed in a manner to so comply.

 

22.

Headings and Captions.

 

The headings and captions herein are provided for reference and convenience
only. They shall not be considered part of the Plan and shall not be employed in
the construction of the Plan.

 

23.

Governing Law.

 

This Plan is maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
the Employer within the meaning of Section 201(2) of ERISA and shall be
construed, interpreted and governed by ERISA. To the extent not governed by
ERISA, this Plan shall be governed by the laws of the State of New York (without
regard to conflict of law provisions).

 

 

 

 

 

--------------------------------------------------------------------------------